DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0044985 to Wang in view of 2016/0127267 to Kumar et al. (hereinafter Kumar).

In regard claim 1, Wang teaches or discloses an apparatus for switching network traffic (see paragraph [0002], a network switch is a networking device that interconnects and manages communications among multiple devices in a computer network by using packet switching), the apparatus (see Fig. 1) comprising:
an ingress packet forwarding engine implemented in circuitry and configured to (see Fig. 1, paragraphs [0029], and [0032], a packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140):
a packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140); and 
enqueue the network packet in a virtual output queue for output to the egress packet forwarding engine (see Fig. 1, paragraphs [0030], and [0033], received packets are stored in the PM banks 113 and enqueued into VOQs corresponding to all the 256 egress ports. All the packets are enqueued into transmission queues (TxQs) and the TxQs maintain a packet linked list for each VOQ);
the egress packet forwarding engine implemented in processing circuitry and configured to, in response to a first scheduling event, output, to the ingress packet forwarding engine, information indicating the network packet in the virtual output queue and that the network packet is to be enqueued at an output queue for an output port of the egress packet forwarding engine (see Fig. 1, paragraphs [0007], [0029], [0032], and [0034], each ingress tile has a data path coupled to the switch fabric 140, a processing engine 112 for processing the packets, e.g., a software defined engine (SDE), and a virtual output queue (VOQ) scheduler 115 configured to generate schedule requests for packets received at the instant tile and submit the requests to the fabric scheduler 140.  A packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140. Received packets are stored in the PM banks 113 and enqueued into VOQs corresponding to all the 256 egress ports);
packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140):
dequeue the network packet from the virtual output queue (see Figs. 1-3, paragraphs [0044], and [0045], at 303, when dequeueing the data, each VOQ is assigned with a fabric priority according to the TC which may be defined based on QoS policies or requirements);
enqueue the network packet to the output queue (see paragraph [003], packets received at the ingress ports are enqueued into VOQs based on the destination egress ports and then directed to the egress ports);
Wang may not explicitly teach or disclose wherein the egress packet forwarding engine is further configured to, in response to a second scheduling event that is after the first scheduling event; dequeue the network packet from the output queue; and output the network packet at the output port.
However, Kumar teaches or discloses wherein the egress packet forwarding engine is further configured to, in response to a second scheduling event that is after the first scheduling event (see Fig. 1, paragraph [0035], the IQS circuitry 126 may perform scheduling of each eligible VoQ for potential selection.  In one implementation, the scheduling is a multiple factor scheduling: strict priority (SP) (e.g., to pick the higher priority packet over a lower priority packet), followed by RR selection).
	dequeue the network packet from the output queue (see Fig. 1, paragraphs [0021], [0023], [0034], [0035], [0044], [0049], and [0052], the queue scheduling circuitry 150 and port scheduling circuitry 152 control queue and port selection for transmission.  These schedulers also control packet dequeue from the output buffer 136, and transmission of the packet through the selected output port. The ingress tile updates its queue statistics and dequeues the corresponding data from the input buffer 110 (1226), responsive to the buffer read command); and output the network packet at the output port (see paragraphs [0021], [0023], [0034], [0035], [0044], the queue scheduling circuitry 150 and port scheduling circuitry 152 control queue and port selection for transmission. These schedulers also control packet dequeue from the output buffer 136, and transmission of the packet through the selected output port).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify VOQ-based network switch architecture of Wang by including wherein the egress packet forwarding engine is further configured to, in response to a second scheduling event that is after the first scheduling event; dequeue the network packet from the output queue; and output the network packet at the output port suggested by Kumar. This modification would provide high bandwidth scalable switch with low latency.

In regard claims 2, 10, and 18, Wang teaches or discloses the apparatus of claim 1, wherein, to output the information, the egress packet forwarding engine is configured to output, to the ingress packet forwarding engine (see paragraphs [0003], and [0029], a packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140), the network packet with a header comprising the information (see paragraphs [0008], and [0036]).

In regard claims 3 and 11, Wang teaches or discloses the apparatus of claim 2, wherein, in response to receiving the network packet with the header, the ingress packet forwarding engine (see paragraph [0036]).
Wang may not explicitly teach or disclose perform a drop check for the network packet.
However, Kumar teaches or discloses perform a drop check for the network packet (see paragraphs [0029], [0055], [0056], and [0120]).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify VOQ-based network switch architecture of Wang by including perform a drop check for the network packet suggested by Kumar. This modification would provide high bandwidth scalable switch with low latency.

 In regard claims 4, 12, and 19, Wang may not explicitly teach or disclose the apparatus of claim 2, wherein, to output the network packet with the header, the egress packet forwarding engine is configured to output the network packet with the header from a first port of the egress packet forwarding engine to a second port of the ingress packet forwarding engine.
However, Kumar teaches or discloses wherein, to output the network packet with the header, the egress packet forwarding engine is configured to output the network packet with the header from a first port of the egress packet forwarding engine to a second port of the ingress packet forwarding engine (see paragraphs [0049], [0050], [0055], and [0056]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify VOQ-based network switch architecture of Wang by including to output the network packet with the header, the egress packet forwarding engine is configured to output the network packet with the header from a first port of the egress packet forwarding engine to a 

In regard claims 5, 13, and 20, Wang may not explicitly teach or disclose the apparatus of claim 1, wherein, to output the information, the egress packet forwarding engine is configured to output metadata comprising the information to the ingress packet forwarding engine and refrain from outputting the network packet to the ingress packet forwarding engine.
However, Kumar teaches or discloses wherein, to output the information, the egress packet forwarding engine is configured to output metadata comprising the information to the ingress packet forwarding engine and refrain from outputting the network packet to the ingress packet forwarding engine (see paragraphs [0049], [0050], [0055], and [0056]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify VOQ-based network switch architecture of Wang by including to output the information, the egress packet forwarding engine is configured to output metadata comprising the information to the ingress packet forwarding engine and refrain from outputting the network packet to the ingress packet forwarding engine suggested by Kumar. This modification would provide high bandwidth scalable switch with low latency.

In regard claims 6 and 14, Wang may not explicitly teach or disclose the apparatus of claim 5, wherein, to output the metadata, the egress packet forwarding engine is configured to output the metadata to the ingress packet forwarding engine using local switching.

 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify VOQ-based network switch architecture of Wang by including to output the metadata, the egress packet forwarding engine is configured to output the metadata to the ingress packet forwarding engine using local switching suggested by Kumar. This modification would provide high bandwidth scalable switch with low latency.

In regard claim 9, Wang teaches or discloses a method comprising:
determining, in response to receiving a network packet and by an ingress packet forwarding engine implemented in processing circuitry, an egress packet forwarding engine for outputting the network packet (see Fig. 1, paragraphs [0029], [0030], and [0031], a packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140);
enqueuing, by the ingress packet forwarding engine, the network packet in a virtual output queue for output to the egress packet forwarding engine (see Fig. 1, paragraphs [0030], and [0033], received packets are stored in the PM banks 113 and enqueued into VOQs corresponding to all the 256 egress ports. All the packets are enqueued into transmission queues (TxQs) and the TxQs maintain a packet linked list for each VOQ);
outputting, in response to a first scheduling event and by the egress packet forwarding engine implemented in processing circuitry, to the ingress packet forwarding engine, information each ingress tile has a data path coupled to the switch fabric 140, a processing engine 112 for processing the packets, e.g., a software defined engine (SDE), and a virtual output queue (VOQ) scheduler 115 configured to generate schedule requests for packets received at the instant tile and submit the requests to the fabric scheduler 140.  A packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140. Received packets are stored in the PM banks 113 and enqueued into VOQs corresponding to all the 256 egress ports);
dequeuing, in response to receiving the information and by the ingress packet forwarding engine, the network packet from the virtual output queue (see Figs. 1-3, paragraph [0044], and [0045], at 303, when dequeueing the data, each VOQ is assigned with a fabric priority according to the TC which may be defined based on QoS policies or requirements) and enqueuing, by the ingress packet forwarding engine, the network packet to the output queue (see paragraph [003], packets received at the ingress ports are enqueued into VOQs based on the destination egress ports and then directed to the egress ports); and 
Wang may not explicitly teach or disclose dequeuing, in response to a second scheduling event that is after the first scheduling event and by the egress packet forwarding engine, the network packet from the output queue and outputting, by the egress packet forwarding engine, the network packet at the output port.
However, Kumar teaches or discloses dequeuing, in response to a second scheduling event that is after the first scheduling event (see Fig. 1, paragraph [0035], the IQS circuitry 126 may perform scheduling of each eligible VoQ for potential selection.  In one implementation, the scheduling is a multiple factor scheduling: strict priority (SP) (e.g., to pick the higher priority packet over a lower priority packet), followed by RR selection) and by the egress packet forwarding engine (see Figs. 1, paragraphs [0021], [0023], [0034], [0035], [0044], [0049], and [0052], the queue scheduling circuitry 150 and port scheduling circuitry 152 control queue and port selection for transmission.  These schedulers also control packet dequeue from the output buffer 136, and transmission of the packet through the selected output port. The ingress tile updates its queue statistics and dequeues the corresponding data from the input buffer 110 (1226), responsive to the buffer read command), the network packet from the output queue (see paragraphs [0021], [0023], [0034], [0035], and [0044], the queue scheduling circuitry 150 and port scheduling circuitry 152 control queue and port selection for transmission. These schedulers also control packet dequeue from the output buffer 136, and transmission of the packet through the selected output port).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify VOQ-based network switch architecture of Wang by including dequeuing, in response to a second scheduling event that is after the first scheduling event and by the egress packet forwarding engine, the network packet from the output queue and outputting, by the egress packet forwarding engine, the network packet at the output port suggested by Kumar. This modification would provide high bandwidth scalable switch with low latency.

In regard claim 17, Wang teaches or discloses an apparatus for switching network traffic (see paragraph [0002], a network switch is a networking device that interconnects and manages communications among multiple devices in a computer network by using packet switching), the apparatus (see Fig. 1) comprising: 
a plurality of interface cards (see Fig. 1);
an ingress packet forwarding engine implemented in circuitry and configured to (see Fig. 1, paragraphs [0029], and [0032], a packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140):
determine, in response to receiving a network packet with the plurality of interface cards, an egress packet forwarding engine for outputting the network packet (see Fig. 1, paragraphs [0029], [0030], and [0031], a packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140); and 
enqueue the network packet in a virtual output queue for output to the egress packet forwarding engine (see Fig. 1, paragraphs [0030], and [0033], received packets are stored in the PM banks 113 and enqueued into VOQs corresponding to all the 256 egress ports. All the packets are enqueued into transmission queues (TxQs) and the TxQs maintain a packet linked list for each VOQ);
the egress packet forwarding engine implemented in processing circuitry and configured to, in response to a first scheduling event, output, to the ingress packet forwarding engine, information indicating the network packet in the virtual output queue and that the network packet is to be enqueued at an output queue for an output port of the egress packet forwarding engine (see Fig. 1, paragraphs [0007], [0029], [0032], and [0034], each ingress tile has a data path coupled to the switch fabric 140, a processing engine 112 for processing the packets, e.g., a software defined engine (SDE), and a virtual output queue (VOQ) scheduler 115 configured to generate schedule requests for packets received at the instant tile and submit the requests to the fabric scheduler 140.  A packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140. Received packets are stored in the PM banks 113 and enqueued into VOQs corresponding to all the 256 egress ports);
wherein the ingress packet forwarding engine is further configured to, in response to receiving the information (see paragraph [0029], packet received at the ingress tile 110 is processed and directed to a destination egress port via the switch fabric 150 in a scheduled time as controlled by the VOQ scheduler 115 and the fabric scheduler 140):
dequeue the network packet from the virtual output queue (see Figs. 1-3, paragraph [0044], and [0045], at 303, when dequeueing the data, each VOQ is assigned with a fabric priority according to the TC which may be defined based on QoS policies or requirements); and
enqueue the network packet to the output queue (see paragraph [003], packets received at the ingress ports are enqueued into VOQs based on the destination egress ports and then directed to the egress ports).
Wang may not explicitly teach or disclose wherein the egress packet forwarding engine is further configured to, in response to a second scheduling event that is after the first scheduling event: dequeue the network packet from the output queue; and output, with the plurality of interface cards, the network packet at the output port.
However, Kumar teaches or discloses wherein the egress packet forwarding engine is further configured to, in response to a second scheduling event that is after the first scheduling the IQS circuitry 126 may perform scheduling of each eligible VoQ for potential selection.  In one implementation, the scheduling is a multiple factor scheduling: strict priority (SP) (e.g., to pick the higher priority packet over a lower priority packet), followed by RR selection): 
dequeue the network packet from the output queue (see Fig. 1, paragraphs [0021], [0023], [0034], [0035], [0044], [0049], and [0052], the queue scheduling circuitry 150 and port scheduling circuitry 152 control queue and port selection for transmission.  These schedulers also control packet dequeue from the output buffer 136, and transmission of the packet through the selected output port. The ingress tile updates its queue statistics and dequeues the corresponding data from the input buffer 110 (1226), responsive to the buffer read command); and
output, with the plurality of interface cards, the network packet at the output port (see paragraphs [0021], [0023], [0034], [0035], and [0044], the queue scheduling circuitry 150 and port scheduling circuitry 152 control queue and port selection for transmission. These schedulers also control packet dequeue from the output buffer 136, and transmission of the packet through the selected output port).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify VOQ-based network switch architecture of Wang by including wherein the egress packet forwarding engine is further configured to, in response to a second scheduling event that is after the first scheduling event: dequeue the network packet from the output queue; and output, with the plurality of interface cards, the network packet at the output port suggested by Kumar. This modification would provide high bandwidth scalable switch with low latency.

Allowable Subject Matter
Claims 7, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Date: 06/16/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476